Citation Nr: 1717121	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-28 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure and ionizing radiation exposure.

2.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure and ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in Salt Lake City, Utah.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

The Board remanded the case for further development in February 2016, and it has since been returned to the Board for appellate review.

In the remand, the Board recharacterized the residuals of prostate cancer issue as a request to reopen because the record suggests, and the Veteran acknowledges, that the claim was previously denied in a rating decision that became final.  See, e.g., June 2011 claim; November 2011 rating decision (referencing prior February 2002 rating decision).  The January 2012 request for reconsideration of both appellate issues as adjudicated in the November 2011 rating decision was also not of record.  

The RO was unable to locate a copy of the February 2002 rating decision and notification letter while the case was in remand status.  See May 2016 VA memorandum.  It appears that the Veteran's representative did submit a copy of the January 2012 request for reconsideration as part of a June 2016 written submission.  The Board also notes that, subsequent to the November 2011 rating decision, but within the one-year appeal period, the Air Force provided a dose estimate for the Veteran based on his duties as a weapons mechanic.  See October 2012 Air Force memorandum.  The RO thereafter developed the residuals of prostate cancer claim under the provisions of 38 C.F.R. § 3.311 based on the more recent contentions in the June 2011 claim.

Based on the foregoing, the Board finds that new and material evidence is not needed to reopen this previously denied claim.  Rather, the claim will be reviewed on a de novo basis.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran has contended that he has residuals of prostate cancer and a lung disorder as a result of his military service.  The Veteran and his representative have offered multiple causal theories for these claims - in-service complaints and treatment as early manifestations of the current disorders, herbicide exposure from stepping foot in Vietnam during a brief stop on the way to Thailand and subsequent exposure while stationed at certain Thailand Air Force bases, ionizing radiation exposure, and exposure to jet fuel and radar as a result of his duties.  See, e.g., June 2011 claim; November 2015 Bd. Hrg. Tr.

In response to the Board's February 2016 remand, the AOJ sent the Veteran and his representative a letter requesting that they identify and provide authorization forms for any health care providers for the claimed disorders.  See May 2016 remand letter.  In a June 2016 written response, the Veteran's representative indicated that the AOJ should contact the Veteran for the names and addresses of his treatment providers.  In a written response later that same month, the Veteran provided a list of treatment providers and their contact information; however, he did not provide completed releases.  The October 2016 VA respiratory examiner indicated that he had reviewed the Veteran's treatment records from his pulmonologist in the clarifying opinion; however those records are not contained in the record before the Board.

Based on the foregoing, the Veteran should be afforded an additional opportunity to submit or provide authorization for VA to attempt to obtain any outstanding, relevant private treatment records.

Regarding the claimed herbicide exposure, the record shows that the Veteran was stationed in Thailand from November 1966 to November 1967, but it not does not confirm that he set foot in Vietnam.  See May 2014 3101 printout.  The service personnel records show that the Veteran was assigned to the 1973 and 1985 Communications Squadrons during this time as an air traffic controller with a temporary duty assignment to the 1987 Communications Squadron.  The first two units were stationed at the Udorn Royal Thai Air Force Base (AFB) and U-Tapao Royal Thai AFB, respectively, and it appears that the 1987 Communications Squadron was located at the Nakhon Phanom Royal Thai AFB.  The Veteran has recently reported that he was exposed to Agent Orange in Thailand while performing his duties at the Nakhon Phanom Royal Thai AFB because of the C-123 aircraft that landed there after being used to defoliate areas with Agent Orange and because the ground had a yellow-colored powder on it.  See Bd. Hrg. Tr. at 4-6; November 2015 written statement.

In June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246-01 (June 19, 2015) (now codified at 38 C.F.R. § 3.307(a)(6)(v) (2016)).  See also Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.

The Veteran's service personnel records show that his military occupational specialties were as a weapons mechanic until July 1961, followed by various duties related to air traffic control.  His assigned unit and in-service duties do not appear to be listed among those currently recognized in VA's published list.  

In the February 2016 remand, the Board instructed the AOJ to consider this matter in the first instance, given the Veteran's contentions and the new regulation.  In an August 2016 memorandum, the AOJ determined that there was insufficient information to send a research request to the Joint Services Records Research Center (JSRRC).  The AOJ acknowledged the Veteran's assignments at Udorn and U-Tapao Royal Thai AFBs, but found that there was no evidence of the Veteran serving in Vietnam or at Nakhon Phanom Royal Thai AFB.  On review, it is unclear if the AOJ considered the Veteran's temporary duty assignment with the 1987 Communications Squadron, as outlined above.  Therefore, a remand is required to ensure compliance with the prior remand.

Regarding the lung disorder claim, the Veteran was afforded a VA examination in October 2016 in response to the Board's remand.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and indicated that he had exposure to dust and chemicals in service, which are risk factors in developing COPD.  In a clarifying opinion that same month, the VA examiner indicated that the Veteran's current lung disorders included asthma and coccidiomycosis and determined that it was at least as likely as not that the asthma was related to service.  In so finding, the examiner indicated that the Veteran was exposed to jet fuel during service because of his proximity to aircraft and that chemicals are one of the risk factors for the development of occupational asthma.  The examiner further determined that the Veteran acquired coccidiomycosis while riding an all-terrain vehicle (ATV) in Utah in 2013.

The initial opinion is inadequate because the COPD diagnosis appears to be in conflict with the diagnoses in the private treatment records reviewed by the examiner, and it is not based on a complete and contemporaneous examination otherwise establishing that diagnosis.  The clarifying opinion is also not based on a contemporaneous examination, and the private treatment records reviewed by the examiner are not part of the claims file currently before the Board.  In addition, it is unclear if the examiner considered the complete history of the development of the asthma, including the Veteran's smoking history.  Therefore, an additional VA medical opinion is needed.

Regarding the residuals of prostate cancer claim, it appears that the Veteran has not been afforded a VA examination.  The record shows that the Veteran was diagnosed and treated for prostate cancer beginning in late 1995.  See, e.g., 1990s treatment records in March 2014 and April 2014 VBMS entries.  In light of the de novo review of the claim, the Veteran's in-service exposure contentions, and the limited available service treatment records, a VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should again request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer and lung disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any relevant private treatment the Veteran has received, including from the providers identified in the Veteran's June 2016 written submission.

It is noted that the claims file contains treatment records dated in the 1990s, but does not contain more current treatment records.  The Veteran should contact his representative if he has any questions about completing or submitting the required releases or he may submit the medical evidence to the AOJ directly.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of 38 C.F.R. § 3.307(a)(6)(v) to attempt to verify the Veteran's claimed herbicide exposure while assigned to the Nakhon Phanom Royal Thai AFB.  A May 1967 letter of evaluation in the service personnel records shows that he was on a temporary duty assignment to the 1987 Communications Squadron from April 1967 to May 1967 as an air traffic controller, and it appears that this unit was assigned to that base (May 2014 VBMS entry, p. 56).  It is unclear if this record was considered in the August 2016 VA memorandum.

The Veteran has recently reported that he was exposed to Agent Orange in Thailand while performing his duties at the Nakhon Phanom Royal Thai AFB because of the C-123 aircraft that landed there after being used to defoliate areas with Agent Orange and because the ground had a yellow-colored powder on it.  See Bd. Hrg. Tr. at 4-6; November 2015 written statement.

All attempts and responses should be documented in the claims file.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current lung disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran and his representative have offered multiple causal theories for his claim - in-service complaints and treatment as early manifestations of a current lung problem, herbicide exposure from stepping foot in Vietnam during a brief stop on the way to Thailand and subsequent exposure while stationed at certain Thailand Air Force bases, ionizing radiation exposure, and exposure to jet fuel and radar as a result of his service duties.  See, e.g., June 2011 claim; November 2015 Bd. Hrg. Tr.

The Veteran's performance evaluations in the service personnel records show the nature of his in-service duties.  His military occupational specialties were as a weapons mechanic until July 1961, followed by various duties related to air traffic control.  The Air Force provided a dose estimate for ionizing radiation for the Veteran based on his duties as a weapons mechanic.  See October 2012 Air Force memorandum.

In addition, a March 2014 VA treatment record shows that the Veteran had a history of tobacco use from ages 8 to 24 and that he quit in 1957.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current lung disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances and symptomatology therein.

In providing this additional opinion, the examiner is asked to consider and discuss the following:

(a) The Veteran's contentions regarding his in-service exposures, as set forth above, including any herbicide exposure, if verified by the RO.

(b) Any other medically significant factors, including the Veteran's smoking history.  See also, e.g., January 1996 treatment record (noting Veteran has no chronic medical problems) (April 2014 VBMS entry).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  If completion of the foregoing development does not result in a grant of service connection for residuals of prostate cancer, the Veteran should be afforded a VA examination to determine the nature and etiology of any current residuals of prostate cancer that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran and his representative have offered multiple causal theories for his claim - in-service complaints and treatment as early manifestations of prostate cancer, herbicide exposure from stepping foot in Vietnam during a brief stop on the way to Thailand and subsequent exposure while stationed at certain Thailand Air Force bases, ionizing radiation exposure, and exposure to jet fuel and radar as a result of his service duties.  See, e.g., June 2011 claim; November 2015 Bd. Hrg. Tr.

The Veteran's performance evaluations in the service personnel records show the nature of his in-service duties.  His military occupational specialties were as a weapons mechanic until July 1961, followed by various duties related to air traffic control.  The Air Force provided a dose estimate for ionizing radiation for the Veteran based on his duties as a weapons mechanic, and a medical opinion has already been provided addressing the ionizing radiation exposure.  See October 2012 Air Force memorandum; April 2014 advisory opinion.

The available service treatment records show that the Veteran was treated for a diagnosis of prostatitis in August 1969.  The prostate was found to be normal digitally on the January 1971 retirement examination.

The post-service medical records show that the Veteran was diagnosed and treated for prostate cancer beginning in 1995.  See, e.g., 1990s treatment records in March 2014 and April 2014 VBMS entries.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current residuals of the Veteran's prostate cancer.

If there are currently diagnosed residuals, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer manifested in or is otherwise related to his military service, including any circumstances and symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should consider whether any development is necessary under the provisions 38 C.F.R. § 3.311 for the lung disorder claim.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

